PER CURIAM:
Roland Brown appeals the district court’s order adopting the report and recommendation of the magistrate judge and granting summary judgment in favor of AGY Holding Corporation on Brown’s claims of race discrimination under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and age discrimination under and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2000). Although the district court did not have the benefit of Burlington Northern & Santa Fe Ry. v. White, — U.S.-, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006), we have reviewed the record in light of that recent authority and find no reversible error. Accordingly, we affirm the district court’s judgment. See Brown v. AGY Holding Corp., No. 1:04-cv-22347RBH (D.S.C. Apr. 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.